Citation Nr: 1633904	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  08-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia, left knee.

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia, right knee.

3.  Entitlement to a disability rating in excess of 10 for service-connected right wrist fracture.

4.  Entitlement to a disability rating in excess of 10 percent for carpal tunnel syndrome with right ulnar neuropathy.

5.  Entitlement to an effective date prior to September 24, 2004, for the assignment of a 10 percent disability rating for chondromalacia, left knee.

6.  Entitlement to an effective date prior to September 24, 2004, for the assignment of a 10 disability rating for chondromalacia, right knee.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Army from October 1973 to October 1976.

This appeal to the Board of Veterans' Appeals (Board) is from August 2005 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Board remanded the matter for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of higher ratings for bilateral knee disabilities, residuals of a right wrist fracture, earlier effective dates for 20 percent ratings for the bilateral knee disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period prior to December 18, 2006, the Veteran's right (dominant) carpal tunnel syndrome with ulnar neuropathy is manifested by no more than mild incomplete paralysis.

2.  His right (dominant) wrist carpal tunnel syndrome with ulnar neuropathy more closely approximates moderate incomplete paralysis of the ulnar nerve beginning December 18, 2006; however, there is no evidence of severe incomplete or complete paralysis at any time pertinent to the appeal.  


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to December 18, 2006 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code (Code) 8515 (2015).

2.  The criteria for a 30 percent rating, but no higher, for right wrist carpal tunnel syndrome with ulnar neuropathy have been met beginning December 18, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, Code 8516 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  See June 2005 and May 2012 VA letters.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment record and post-service VA and non-VA treatment records have been associated with the claims file.  Pursuant to the Board's May 2012 remand, the Veteran had another VA examination in order to obtain current findings.  The VA examination, which was conducted in December 2013, is compliant with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The report noted the Veteran's complaints and clinical findings, so it is deemed to contain adequate information upon which to rate the disability.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim being decided herein.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II. Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.12.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait.  38 C.F.R. § 4.124a.

The Veteran's right wrist carpal tunnel syndrome with ulnar neuropathy is rated 10 percent disabling under Diagnostic Code 8599-8515.

Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.  

Under Diagnostic Code 8515, a 10 percent evaluation is assigned for mild incomplete paralysis of the median nerve of the major hand.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the major hand.  A 50 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the major hand.  Finally, a 70 percent evaluation is assigned for complete paralysis of the median nerve of the major hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of the wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

Since the disability also involves the ulnar nerve, it is appropriate to consider Diagnostic Code 8516, which pertains to paralysis of the ulnar nerve, and provides that a 10 percent rating is warranted for mild incomplete paralysis regardless of whether it is a dominant or non-dominant extremity.  For a dominant extremity, a rating of 30 percent is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for severe incomplete paralysis; and a 60 percent rating is assigned for complete paralysis.  The 60 percent rating involves the "griffin" claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516.

Terms such as "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence so that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of such terms by VA examiners or other physicians will be considered, but are not dispositive when assigning an evaluation.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Upon review of the evidence, the Board finds that staged ratings are warranted.  See Hart, supra.

In a statement dated in June 2005, the Veteran reported that he had very little feeling on the top of his right hand and that since he was right-handed he had never been able to throw or play ball with his sons.  See June 2005 Correspondence.

On June 2005 VA examination, the Veteran reported intermittent but persistent pain/weakness with the right wrist and in the use of the right hand.  There was intermittent pain with grasping/pulling activities and increased numbness involving the dorsum of the hand.  There was a positive Tinel sign.  Bracing was used with no side effects.  The clinician noted that the Veteran's carpal tunnel syndrome was stable, but had a significant effect occupationally and produced decreased manual dexterity and problems with lifting and carrying.  See VA Examination received June 2005.

A May 2006 nerve conduction study revealed the motor findings of the medial DML were unobtainable on the right and the ulnar DML was very prolonged on the right.  The upper extremity sensory findings were normal bilaterally.  The report noted that the study showed borderline abnormalities, but it was not suggestive of a right medial sensory neuropathy at the wrist.  Since the corresponding right DML was not obtained, the possibility of a right median motor-only neuropathy at the wrist could not be excluded.  Right ulnar neuropathy also could not be excluded.  See page 32 of Medical Treatment Record - Non-Government Facility received in April 2013.

A November 2006 private treatment record shows the Veteran complained of tingling in his fingers and at times in his whole hand.  See page 66 of Medical Treatment Record - Non-Government Facility received April 2013.

On December 2006 VA peripheral nerve examination, the Veteran complained of tingling and numbness on the dorsum of the right hand, right wrist, and little and ring fingers.  All the fingertips of the right hand had tingling numbness.  He also reported having no strength in his right hand and that pain and paresthesia bothered him more during cool and cloudy weather.  The motor strength examination revealed full proximal muscle strength (5/5), but distal muscle strength showed a mild, weak hand grip and mild, weak wrist extensors.  There was also mild weakness of all flexors and extensors of all fingers as well as abductor digiti minimi.  Mild weakness of thumb flexors and extensors as well as abductors was also shown.  Weakness was demonstrated in the opposition movement between the thumb and little and ring fingers.  Deep tendon reflexes were 1+ in both upper extremities.  The sensory examination revealed a decreased pinprick in the entire right hand in thenar and hypothernar eminence as well as on the dorsum of the right hand and in all findings as well as the thumb.  

An April 2008 private treatment record shows that the Veteran reported his condition felt like it was worse.  He was unable to pick up a #6 exercise ball.  See June 2008 Medical Treatment Record - Non-Government Facility.

A May 2008 private treatment record indicates the Veteran had received an injection in his right wrist for relief of symptoms; this provided some, but not complete relief.  See page 32 of Medical Treatment Record - Non-Government Facility received April 2013.

In June 2008, he reported that one of the difficulties he had with his past employment with the railroad was the fact that he had to frequently ride an ATV, which had the gas lever on the right handle bar.  See June 2009 VA 9.

A June 2008 retirement disability form shows the Veteran reported it was hard to write due to his carpal tunnel syndrome and that he experienced pain in almost everything he did.  See pages 6 and 10 of Medical Treatment Record - Non-Government Facility received April 2013.

An April 2009 nerve conduction study revealed incomplete right ulnar neuropathy at the elbow.  See page 7 of Medical Treatment Record - Non-Government Facility.

On May 2009 VA examination, the Veteran complained of chronic aching in his right wrist.  He recently had transposition of his ulnar nerve due to his ulnar neuropathy.  He had constant numbness on the dorsum of his right hand and had decreased grip strength.  His peripheral nerve symptoms were numbness, paresthesias, and pain.  Right upper extremity muscle strength was 4/5 and grip strength was decreased.  Sensory function was decreased to light touch and pain.  Reflexes were 2+.  Some muscle atrophy was noted, but joint function was not affected by the nerve disorder.  There was no evidence of paralysis or neuralgia, but neuritis was present.  The disability resulted in decreased manual dexterity, problems with lifting and carrying, and decreased strength in the upper extremity.  It prevented daily activities such as shopping, sports, and recreation; it moderately affected chores and exercise; and mildly affected bathing and dressing.  See pages 9 to 12 of May 2009 VA Examination.

A November 2009 decision in the Veteran's retirement/disability claim shows that he testified to having numbness and decreased strength in his right hand and that he wore a right wrist band daily.  See page 16 of Medical Treatment Record - Non-Government Facility received April 2013.

On December 2013 VA peripheral nerve examination, the Veteran complained of ulnar pain that went up into his shoulder, and numbness and tingling in his 4th and 5th fingers.  He is right hand dominant.  Symptoms in the right upper extremity attributable to the disability were constant pain that was moderate in severity, severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  Muscle testing revealed full strength (5/5) in elbow flexion and extension, 4/5 in wrist flexion and extension, 4/5 in grip, and 4/5 in pinch (thumb to index finger).  There was no evidence of muscle atrophy.  His reflexes were tested and shown to be normal.  Sensory testing revealed a decrease in his hands and fingers, but not in his shoulder or forearm.  The clinician indicated the radial and medial nerves were normal, but there was mild, incomplete paralysis of the ulnar nerve.  See pages 18 - 27 of December 2013 C&P Exam.

Upon careful review of the record, the Board finds that the earliest indication of an increase in severity of the right carpal tunnel syndrome is on the December 2006 VA examination.  Prior to this, the Veteran's symptoms more closely approximated mild, incomplete paralysis.

While the Veteran reported significant loss of sensation on the top of his right hand, his other symptoms, consisting of pain and weakness, only occurred intermittently.  The June 2005 VA examiner indicated the symptoms would have a significant effect occupationally, but also indicated that the disability did not affect the Veteran's daily activities.  The only activity that was impacted and linked solely to the disability was his manual dexterity, and with pain and with only intermittent pain and weakness, no more than mild impairment is shown.  Carrying and lifting were impacted as well, but these limitations were also attributed to the Veteran's other service-connected disabilities.  Furthermore, a May 2006 nerve conduction study only found the presence of a borderline abnormality, suggesting only minimal impairment.  In the absence of more significant findings, the Board finds that evidence is against a rating in excess of 10 percent prior to December 18, 2006.

Beginning December 18, 2006, the evidence is in equipoise as to whether the disability is productive of moderate, incomplete paralysis, which warrants a 30 percent rating.  At this time, the Veteran did not report intermittent symptoms and instead reported symptoms that affected more of his hand, fingers and wrist.  While only mild weakness was noted objectively, deep tendon reflexes were only 1+ and numbness covered a larger area of his hand.  Deep tendon reflexes appeared to have improved by the May 2009 VA examination, but he was found to have some muscle atrophy.  Neuritis was also present.  While the December 2013 examination only found objective evidence of mild, incomplete paralysis of the ulnar nerve, the degree in which there was a decrease in sensation was not noted.  Nevertheless, the Veteran's report of moderate paresthesias and/or dysesthesias and numbness is competent, credible, and probative.  As shown, there have been some variations with regard to the findings in the different examinations, but the disability continues to reflect some findings are moderate in severity while others are mild.  As the overall disability is in equipoise as to mild and moderate impairment, the Veteran is afforded the benefit of the doubt.  Accordingly, the Board finds that the moderate, incomplete paralysis is shown since December 18, 2006.

A higher rating is not warranted since severe, incomplete paralysis is not shown.  As discussed above, objective and subjective findings have been mild and moderate in severity.  The Veteran has reported some difficulty with writing, but this does not reflect severe impairment since he is not prevented from writing given the many legible and lengthy handwritten statements he has submitted.  

In short, a preponderance of the evidence is against a rating in excess of 10 percent prior to December 18, 2006; however, the benefit-of-the-doubt is resolved in the Veteran's favor in assigning a 30 percent rating effective December 18, 2006.


ORDER

A rating in excess of 10 percent for right carpal tunnel syndrome with ulnar neuropathy is denied prior to December 18, 2006.

Effective December 18, 2006, a 30 percent rating for right carpal tunnel syndrome with ulnar neuropathy is granted, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran had VA examinations for his bilateral knee disabilities and residuals of a right wrist fracture in December 2013, in compliance with the Board's remand.  Since that time, however, the Court recently held in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id. at *8.  38 C.F.R. § 4.59 also requires testing range of motion of the opposite undamaged joint, if possible.  Consequently, the claims for higher ratings for both knee disabilities and the residuals of a fractured right wrist must be remanded since the prior VA examination reports do not comply with 38 C.F.R. § 4.59 as interpreted by the Court.

As noted in the Board prior remand, the earlier effective date issues are inextricably intertwined with the increased ratings claims as is the TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, decisions on these matters are deferred until the rating issues are decided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected bilateral knee and right wrist facture disabilities.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.  The report should discuss the examiner's objective evaluation for any weakened movement of the knees and right wrist, excess fatigability with use, incoordination, and painful motion.

a) To be compliant with Mitchell, the clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups. The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time then the clinician must provide an adequate explanation as to why.

a) To comply with Correia, testing of the range of motion of both knees and both wrists must include testing in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the clinician determines that the joint to be tested is not a weight-bearing joint and that it is not feasible to perform this particular test or any other range of motion test, then the clinician must state this in the report and explain why the test could not be performed.

2.  Then, readjudicate the claims for a higher rating for the Veteran's bilateral knee and right wrist fracture disabilities, earlier effective dates for the bilateral knee ratings, and TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


